HICKMAN, Commissioner.
For the opinion of the Court of Civil Appeals in this case, see West Texas Construction Co. v. Adams, 54 S.W.(2d) 547. We have carefully' considered the record and find that each question presented was correctly decided by that' court. To the authorities there cited on the question of the validity of the assessment we add Griffin v. City of Waxahachie (Tex. Com. App.) 276 S. W. 201. A further discussion of the case would serve no useful purpose.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court.